t c summary opinion united_states tax_court martha jane mcneely petitioner v commissioner of internal revenue respondent docket no 5195-05s filed date martha jane mcneely pro_se huong t duong for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure at trial respondent conceded the deficiency the sole issue for decision is whether petitioner is entitled to credit for an overpayment_of_tax for and is therefore entitled to a refund for that overpayment some of the facts were stipulated and are incorporated herein by reference at the time the petition was filed petitioner’s legal residence was gilroy california for the year at issue petitioner filed a federal_income_tax return form 1040a u s individual_income_tax_return petitioner filed that return as a single individual and claimed no dependency_exemption deduction other than for herself the reported income consisted of salary and wages dollar_figure taxable interest dollar_figure taxable_portion of an dollar_figure pension paid_by calpers california public employees pension system dollar_figure gross social_security_benefit sec_1 dollar_figure 1the taxable_amount of the social_security_benefits is not shown on the return however respondent agrees that petitioner correctly computed the tax on the taxable_portion of the social_security_benefits and the tax shown as due and owing on the return correctly included the amount of tax for the social_security_benefits with respondent conceding the deficiency the trial dealt with petitioner’s contention that she is not liable for tax on the dollar_figure in income reported on the return representing the taxable_portion of the dollar_figure pension paid_by calpers during the year at issue petitioner was divorced from her spouse and she contends that in the property settlement her spouse agreed that he would pay the federal_income_tax on the dollar_figure in calpers pension income petitioner contends that because she included the dollar_figure as income on her return she is entitled to a credit or refund as an overpayment for the tax attributable to the dollar_figure in calpers income at trial petitioner did not offer evidence to establish that her former spouse had in fact agreed to liability for payment of federal income taxes on the calpers pension income even if petitioner had introduced such evidence she would not be entitled to exclude the pension payments from her income or be entitled to a refund for the tax she paid on those amounts the law is well settled that although under state law one spouse may contract or obligate himself or herself for the tax_liability of the other spouse such an obligation is not given credence in determining the federal_income_tax liability of the spouse for whom the guaranty is given the law is well settled that state 2calpers issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc in the amount of dollar_figure the form 1099-r states that the income was a service retirement benefit the court assumes therefore that petitioner and not her former spouse had once been employed by the state of california courts may not determine issues of federal tax law 327_us_280 281_us_111 81_tc_614 affd without published opinion 829_f2d_39 6th cir petitioner is free however to pursue her remedy if any in state court against her former spouse for enforcement of any agreement by her former spouse to pay the tax on the income at issue in this case or recover the amount she is required to pay by this court the court accordingly sustains respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner as to the deficiency and petitioner is not entitled to any refund for an overpayment_of_tax 3one of the exhibits stipulated into evidence is a letter dated date from the irs addressed to petitioner with respect to the calpers income in which it is pointed out to petitioner that respondent’s actions are based on the form_1099 issued by calpers it is suggested to petitioner that if her former spouse is liable for the income_tax on the payments to her by calpers by virtue of the community_property settlement between petitioner and her former spouse petitioner should contact calpers to have that matter resolved so that calpers would thereafter issue the form_1099 to petitioner’s former spouse at trial petitioner did not address whether she followed that advice
